DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portion” and “second portion” of the chopper must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims refer to “first end”, “second end”, “top side”, “bottom side”, “first portion” and “second portion” however, the specification doesn’t detail or refer to any of these elements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 7 and 10 of U.S. Patent No. 10,898,380. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as detailed in the instant invention read on the claims in the patented invention as it is broader than the patented application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Trese (US 6,428,553 B1) in view of Baerveldt (US 2002/0111608 A1).
Regarding claim 6, Trese discloses an illumination chopper (e.g. Fig 1:10) comprising: a body that is elongated from a first end to a second end (e.g. col 2 lines 51-56 Fig 1:20), wherein the body includes a body hole that is formed therein and extends therethrough from the first end to the second end (e.g. col 2 lines 51-56 Fig 3/4:22); an optical fiber disposed within the body hole to transmit light to the second end (e.g. Fig 5/6:36 col 3 lines 4-36); and a chopper (e.g. Fig. 5/6:30/34) fixedly mounted on a top side of the body at the second end, wherein the chopper includes a first portion that extends away from the top side of the body (e.g. Fig. 5/6:30) and a second portion that curves downward from the first portion and away from the top side of the body so that the second portion of the chopper is disposed in front of, and spaced apart from, the second end of the body (e.g. Fig. 5/6:34). 

    PNG
    media_image1.png
    234
    465
    media_image1.png
    Greyscale


Trese is silent regarding wherein the second portion of the chopper is extended downward substantially below a bottom side of the second end of the body, which is opposite from the top side of the second end of the body.
However, Baerveldt discloses a minimally invasive glaucoma surgical instrument and method wherein the second portion of the chopper is extended downward substantially below a bottom side of the second end of the body, which is opposite from the top side of the second end of the body (e.g. [0148] Fig 25:2519).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Trese to incorporate the teachings of Baerveldt wherein the second portion of the chopper is extended downward substantially below a bottom side of the second end of the body, which is opposite from the top side of the second end of the body for the purpose of utilizing another known design/length of a chopper.
Regarding claim 7, modified Trese is silent regarding further comprising: a power supply; and a connector that connects the optical fiber to the power supply.
However, Baerveldt discloses a minimally invasive glaucoma surgical instrument and method further comprising: a power supply (e.g. [0118]; [0173]-[0174]; Fig 7:760); and a connector that connects the optical fiber to the power supply (e.g. [0118]; [0173]-[0174]; Fig 7:708).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Trese to incorporate the teachings of Baerveldt of further comprising: a power supply; and a connector that connects the optical fiber to the power supply for the purpose of utilizing a known power source for this medical instrument.
Regarding claim 8, modified Trese discloses further comprising: a grip that surrounds at least a portion of exterior surface of the body (e.g. Fig 1:12).
Regarding claim 9, modified Trese discloses wherein the chopper and the body are integrally formed (e.g. Trese Figs 5 and 6; col 2 lines 42-50).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trese in view of Baerveldt as applied to claim 6 above, and further in view of Amirkhanian (US 5,688,261).
Regarding claim 10, modified Trese is silent regarding wherein the chopper has a rounded and blunt distal tip.
However, Amirkhanian discloses a laser surgical probe wherein the chopper has a rounded and blunt distal tip (e.g. col 5 lines 5-35 Fig 1:62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Trese to incorporate the teachings of Amirkhanian wherein the chopper has a rounded and blunt distal tip for the purpose of utilizing another known design shape for the probe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							December 12, 2022
/J.F.H./Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792